DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, the phrase, “the method of comprising” is unclear as to method of (shown incomplete)?

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kusaka (Pub. No: US 2016/0254212 A1)
As to claim 1, A device protection apparatus comprising:
a refrigerant temperature sensor for detecting a temperature of a refrigerant used for cooling a device including a heat-generation part;
a plurality of device temperature sensors for detecting a temperature of the device;
a controller that applies drive limitation to the device based on a detected refrigerant temperature detected by the refrigerant temperature sensor and a detected temperature detected by the device temperature sensors, wherein the controller,
specifies the detected temperature higher than the lowest detected temperature among the temperatures detected by the plurality of the device temperature sensors, as a detected device temperature,
calculates a temperature difference between the detected refrigerant temperature and the detected device temperature,
applies the drive limitation to the device when the temperature difference is higher than a temperature difference threshold value, and
applies the drive limitation to the device when the detected device temperature is higher than a temperature threshold value.
 	(Kusaka teaches (fig.1) a device protection apparatus 1 (“fracture of switching elements Q1-Q6 caused by thermal stresses reduced, see para’s [0006]-[0007]) comprising:

a plurality of device temperature sensors 62 (fig.1, Para. [0040]) for detecting a temperature of the device such as inverter 30;
a controller 50 (fig.1) that applies drive limitation (see figs.3-4, para. [0055]) to the device such as inverter 30 (see step S306, fig.3, para’s [0050] thru [0056] & [0058]-[0060]) based on a detected refrigerant (coolant) temperature Tw detected by the refrigerant (coolant) temperature sensor 60 and a detected temperature Ts detected by the device temperature sensors 62, wherein the controller 50,
specifies the detected temperature Ts (figs.3-4) higher (Switching element temperature Ts being an upper heat resistance temperature Tmax, see fig.5, para. [0066]-[0067]) than the lowest detected temperature among the temperatures (lower switching element temperatures C°, see fig.5) detected by the plurality of the device (inverter 30) temperature sensors 62 (fig.1), as a detected device temperature Ts (figs.3-4),
calculates a temperature difference Ts-Tw (see step S304, fig.3, para. [0053]) between the detected refrigerant (coolant) temperature Tw and the detected device temperature Ts,

applies the drive limitation to the device such as inverter 30 when the detected device temperature Ts is higher than a temperature threshold value Tth2 (see fig.4, S404-S406, para’s [0061] thru [0065] & [0072]).)
As to claim 13, The device protection apparatus according to claim 1, wherein the controller, estimates a temperature of the device based on the detected device temperature, compares the estimated device temperature with the temperature threshold value, and applies the drive limitation to the device based on the compared result.
(Kusaka teaches (fig.1, para’s [0006]-[0007]) a device protection apparatus 1, wherein the controller 50 (figs.1, 3), estimates such as calculates a temperature Ts-Tw (step S304, fig.3) of the device such as inverter 30 based on the detected device temperature Ts, compares the calculated device temperature Ts-Tw with the temperature threshold value Tth1, and applies the drive limitation (see step S306, fig.3, para’s [0050] thru [0060]) to the device such as inverter 30 based on the compared result (shown in fig. 3, Step S304, YES).)
As to claim 15, The device protection apparatus according to claim 13, wherein the controller sets at least one of the temperature difference threshold value and the temperature threshold value to a threshold value in accordance with the estimated device temperature.

Kusaka teaches (fig.1, para’s [0006]-[0007]) a device protection apparatus 1, wherein the controller 50 sets at least one of the temperature difference (Ts-Tw, see Step S304, fig.3) threshold value [Tth1] and the temperature threshold value Tth2 (see fig.4, step S404) to a threshold value in accordance with the calculated device temperature (S304/S404, see figs.3/4 or S700-S704, see fig.7.)
As to claim 16, A device protection method for protecting a device by using a refrigerant temperature sensor for detecting a temperature of a refrigerant used for cooling a device including a heat-generation part, a plurality of device temperature sensors for detecting a temperature of the device, and a controller, the method of comprising:
specifying a detected temperature higher than the lowest detected temperature among the temperatures detected by the plurality of the device temperature sensors, as a detected device temperature;
calculating a temperature difference between the detected refrigerant temperature and the detected device temperature;
applying the drive limitation to the device when the temperature difference is higher than a temperature difference threshold value; and
and applying the drive limitation to the device when the detected device temperature is higher than a temperature threshold value.
(Kusaka teaches (figs.1-9) a device protection method (see figs.3-4, 7 & Kusaka teaches “fracture of switching elements Q1-Q6 caused by thermal stresses reduced, see para’s [0006]-[0007]) for protecting a device such as inverter 30 by using a refrigerant temperature sensor 60 (fig.1, para. [0039]) for detecting a temperature of a refrigerant such as a coolant used for cooling a device such as an inverter 30 including 
a plurality of device temperature sensors 62 (fig.1, Para. [0040]) for detecting a temperature of the device such as inverter 30, and a controller 50 (fig.1), the said method (figs.3-4) comprising:
a controller 50 (fig.1) specifies the detected temperature Ts (figs.3-4) higher (Switching element temperature Ts being an upper heat resistance temperature Tmax, see fig.5, para. [0066]-[0067]) than the lowest detected temperature among the temperatures (lower switching element temperatures C°, see fig.5) detected by the plurality of the device (inverter 30) temperature sensors 62 (fig.1), as a detected device temperature Ts (figs.3-4),
controller 50 calculates (via fig.3, see step S304, para. [0053]) a temperature difference Ts-Tw between the detected refrigerant (coolant) temperature Tw and the detected device temperature Ts,
controller 50 applies the drive limitation to the device such as inverter 30 (see fig.3, step S306, para’s [0050] thru [0060]) when the temperature difference Ts-Tw is higher than a temperature difference threshold value Tth1 (see fig.3, steps S304-S306), and
applies the drive limitation to the device such as inverter 30 when the detected device temperature Ts is higher than a temperature threshold value Tth2 (see fig.4, S404-S406, para’s [0061] thru [0065] & [0072]).)
Allowable Subject-Matter
Claims 2-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Kusaka - Pub. No: US 2016/0254212 A1) fails to teach the limitations of claims 2 thru 12 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Antony M Paul/
Primary Examiner, Art Unit 2846			02/22/2022